Swing, J.
Upon the authority of Sayler v. Simpson, 45 Ohio St., 141, 147 [12 N. E. Rep. 181]; Barr v. Chapman, 3 Circ. Dec. 36 (5 R. 74), and Callahan v. Ice & Refrigerating Co., 7 Circ. Dec. 349 (13 R. 479), we are ¡ of the opinion that when the assignment was made the right to admin-I ister and sell the real estate .in controversy was vested exclusively in the i probate court, and this court will not therefore order a sale of the real I estate. The same judgment should be entered in this court as was l entered in the court of common pleas.